Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered October 8, 2009 in a proceeding pursuant to Business Corporation Law article 11. The order denied the motion of petitioner for, inter alia, a declaration with respect to the effect of a certain amendment of the shareholders’ agreement.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of El-Roh Realty Corp. (74 AD 3d 1796 [2010]). Present—Martoche, J.P., Smith, Centra, Sconiers and Pine, JJ.